Pursuant to Ind.Appellate Rule 65(D),                                              Aug 06 2013, 5:39 am
 this Memorandum Decision shall not be
 regarded as precedent or cited before any
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                               ATTORNEYS FOR APPELLEE:

R. PATRICK MAGRATH                                    GREGORY F. ZOELLER
Alcorn Goering & Sage, LLP                            Attorney General of Indiana
Madison, Indiana
                                                      RICHARD C. WEBSTER
                                                      Deputy Attorney General
                                                      Indianapolis, Indiana



                                 IN THE
                       COURT OF APPEALS OF INDIANA

CODY HOFFMAN,                                         )
                                                      )
       Appellant-Defendant,                           )
                                                      )
                vs.                                   )      No. 78A05-1212-CR-655
                                                      )
STATE OF INDIANA,                                     )
                                                      )
       Appellee-Plaintiff.                            )


                      APPEAL FROM THE SWITZERLAND CIRCUIT COURT
                             The Honorable W. Gregory Coy, Judge
                                 Cause No. 78C01-1102-FB-43
                                Cause No. 78C01-1009-FC-350


                                            August 6, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
          Cody Hoffman appeals the sentences imposed for his two convictions for Burglary1, a

class C felony. Hoffman presents one issue on appeal: did the trial court impose an

inappropriate sentence?

          We affirm.

          On June 5, 2010, in Switzerland County, Hoffman broke into Donald Smith’s pole

barn to steal gasoline. Also, on July 21, 2010, Hoffman broke into Robert Hoffman’s barn

and stole a quadrunner, which is a small, four-wheeled, all-terrain vehicle. Subsequently,

Hoffman was charged with class C felony burglary for each incident, and the State entered

into a plea agreement covering both incidents. Hoffman plead guilty as charged. During

sentencing, the trial court considered the pre-sentence investigation report, heard and

considered testimony of Hoffman’s character witnesses, and considered the arguments of

counsel for Hoffman and for the State. The trial court found several aggravating and

mitigating circumstances. The mitigating factors included Hoffman receiving a high school

diploma, taking responsibility for his actions, his plans for continuing education, his lack of

criminal history, paying restitution to Smith, and his family support system. The aggravating

factors included: 1) failing drug-screens during house arrest on an unrelated charge; 2) failing

drug tests preceding Hoffman’s sentencing hearing; 3) the two charged incidents were not

related and occurred on two different occasions; 4) his lack of continuous treatment for drug

problems; and 5) his gasoline theft resulted in total destruction of Smith’s barn and the

contents inside. Hoffman was sentenced to four years with two years executed and two years


1
    Ind. Code Ann. § 35-43-2-1(West, Westlaw current with all 2013 legislation).

                                                      2
suspended on each count, and the sentences were ordered to be served consecutively.

       On December 13, 2012, Hoffman filed a petition for permission to file a belated notice

of appeal, which was granted by the trial court. This appeal ensued.

       Hoffman contends that his sentence is inappropriate in light of his character and

nature of the offenses. We have the constitutional authority to revise a sentence if, after

careful consideration of the trial court’s decision, we conclude the sentence is inappropriate

in light of the nature of the offense and character of the offender. See Ind. Appellate Rule

7(B); Anglemyer v. State, 868 N.E.2d 482 (Ind. 2007). Even if a trial court follows the

appropriate procedure in arriving at its sentence, we maintain the constitutional power to

revise a sentence we find inappropriate. Hope v. State, 834 N.E.2d 713 (Ind. Ct. App. 2005).

Although we are not required under App. R. 7(B) to be “extremely” deferential to a trial

court’s sentencing decision, we recognize the unique perspective a trial court brings to such

determinations. Rutherford v. State, 866 N.E.2d 867, 873 (Ind. Ct. App. 2007). The burden

of persuading us that the sentence is inappropriate is on the defendant. Rutherford v. State,

866 N.E.2d 867. A defendant who seeks revision of his or her sentence must prove that the

sentence is inappropriate in light of both the nature of the offenses and his character.

Williams v. State, 891 N.E.2d 621 (Ind. Ct. App. 2008).

       To assess the appropriateness of the sentence, the reviewing court looks first to the

statutory ranges established for the classes of the offenses. Hoffman pled guilty to two counts

of class C felony burglary. Thus the advisory sentencing for both counts is four years, the

minimum is two, and the maximum is eight. See Ind. Code Ann. § 35-50-2-6 (West,


                                              3
Westlaw are current with all 2013 legislation). The trial court sentenced Hoffman within the

applicable range; Hoffman received consecutive, four-year sentences, with two years

suspended to probation, on each count.

       Next, the reviewing court examines the nature of the offense committed and the

character of the offender. The nature of the offense is found in the details and circumstances

of the commission of the offense and the defendant’s participation. See Treadway v. State,

924 N.E.2d 621 (Ind. 2010). The character of the offender is found in what is learned of the

offender’s life and conduct. See Lindsey v. State, 916 N.E.2d 230 (Ind. Ct. App. 2009)

(reviewing the offender’s criminal history, probation violations, and history of conduct while

incarcerated), trans denied.

       The nature of Hoffman’s offenses supports the sentence imposed by the court.

Hoffman committed two unrelated burglaries on separate days. On June 5, 2010, Hoffman

forcibly entered a barn with the intention of stealing gasoline. On July 21, 2010, he

committed a second burglary when he stole a quadrunner from another barn. During the

burglary on June 5, Hoffman caused a fire responsible for the complete destruction of the

barn he burglarized.

       Hoffman’s overall character also supports the sentence imposed. Although Hoffman

lacked a juvenile record and made some steps towards self-improvement, his first two

offenses, burglaries, are serious crimes. Also, after being arrested and charged with the

aforementioned burglaries, Hoffman was arrested and prosecuted for minor consumption in

another county. This arrest resulted in Hoffman being placed on house arrest. While serving


                                              4
that sentence, Hoffman failed numerous drug tests and repeatedly neglected to check in with

his probation officer.

       Moreover, during the pendency of the charged burglaries and his house arrest,

Hoffman continued to use illegal drugs. Hoffman failed every drug test he was administered

and tested positive for marijuana on numerous occasions, and he also tested positive for

oxycodone near the date of his sentencing hearing. Although Hoffman readily admits his

addiction to drugs and acknowledges its contribution to his illegal behavior, he failed to

complete a drug-treatment program. Hoffman enrolled in therapy on one occasion, but left

voluntarily after seven days. For all of these reasons, Hoffman has not established that his

sentence is inappropriate in light of the nature of his offense or character.

       Judgment affirmed.

BAKER, J., and VAIDIK, J., concur.




                                              5